January 19, 1918. The opinion of the Court was delivered by
The defendants were tried at the November term of Court, 1916, for Berkeley county, before Judge Gary, and a jury, upon an indictment charging them with larceny of live stock, to wit, one hog, alleged to be the property of E.S. Guerry, of the alleged value of $25. At the conclusion of the State's evidence in chief, the defendants' attorney moved for the direction of a verdict of not guilty upon the ground that the fact of the alleged crime, or the corpus delicti, had not been proven by the State. This motion was overruled, and the trial was finished and case submitted to the jury, who rendered a verdict of guilty. Before sentence was imposed the defendants moved for a new trial on the same grounds that a motion for a directed verdict had been made, which motion was also overruled. After sentence defendants appealed, and seek reversal.
The sole question raised by the exceptions is: Did the State offer evidence tending to establish the corpus delicti?
His Honor's charge was logical, able, and lucid. He covered all of the law of case, and appellants make no complaint against it. The jury found the defendant guilty. There was evidence, direct and circumstantial, submitted to the jury, whose province it was to pass upon the same, sufficient to justify a conviction, and it was of such a character as to justify them in concluding beyond a reasonable doubt that the prosecutor's hog had been stolen and that the defendants were guilty of the theft. The State had evidence sufficient for the case to be submitted to the jury for their determination as to whether or not all of the elements constituting the offense were established by proof beyond a reasonable doubt. A careful reading of all the evidence in the case shows that the jury's verdict was justified by the evidence in the case. The exceptions are overruled.
Judgment affirmed. *Page 515